          Case 1:20-cr-00412-AT Document 55 Filed 11/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                         v.
                                                         No. 20 Cr. 412 (AT)
 BRIAN KOLFAGE,
 STEPHEN BANNON,
 ANDREW BADOLATO, and
 TIMOTHY SHEA

               Defendants



               MOTION AND [PROPOSED] ORDER OF WITHDRAWAL
                         AS COUNSEL OF RECORD

       Pursuant to Local Criminal Rule 1.1(b) and Local Civil Rule 1.4, the undersigned

respectfully requests the withdrawal of Quinn Emanuel Urquhart & Sullivan, LLP as counsel of

record for Defendant Stephen Bannon. As demonstrated in the accompanying Declaration of

William A. Burck, Mr. Bannon is in the process of retaining new counsel to replace Quinn

Emanuel as counsel of record in this matter. Quinn Emanuel consents to the substitution and

respectfully requests that William A. Burck and Daniel R. Koffmann be removed as counsel of

record for Mr. Bannon.

       We have conferred with counsel for the government, which has no objection to the motion

so long as new counsel is retained before Quinn Emanuel is relieved as counsel in the case. In

light of Mr. Bannon’s representation that intends to retain new counsel prior to the status

conference scheduled for December 2, 2020, Quinn Emanuel respectfully requests that the Court




                                              1
           Case 1:20-cr-00412-AT Document 55 Filed 11/25/20 Page 2 of 2




enter an order relieving Quinn Emanuel as counsel on the earlier of the date that new counsel enters

an appearance on behalf of Mr. Bannon or December 2, 2020.

Respectfully submitted,

 Dated: November 25, 2020                        QUINN EMANUEL URQUHART &
 New York, New York                              SULLIVAN, LLP

                                                 /s/ William A. Burck
                                                 William A. Burck
                                                 Daniel R. Koffmann
                                                 51 Madison Avenue, 22nd Floor
                                                 New York, New York 10010-1601
                                                 Telephone: (212) 849 7000
                                                 Facsimile: (212) 849-7100
                                                 williamburck@quinnemanuel.com
                                                 danielkoffmann@quinnemanuel.com




ENTERED this ____ day of ______________, 2020

SO ORDERED

_________________________________
Honorable Analisa Torres
United States District Judge




                                                 2
